Citation Nr: 0720910	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-35 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia and complex regional pain syndrome of the 
right knee.

2.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia and complex regional pain syndrome of the left 
knee.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1985 to 
August 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which in part denied ratings in excess of 10 
percent for chondromalacia of the right and left knees.  In a 
November 2005 rating decision, the RO granted service 
connection for complex regional pain syndrome of the right 
and left lower extremity.  The RO rated these disabilities 
together with the chondromalacia of the left and right knees.

Despite the increased evaluation established in November 2005 
rating decision, the veteran has not been awarded the highest 
possible evaluation.  As a result, the veteran is presumed to 
be seeking the maximum possible evaluation and his claim 
remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 
(1993).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication. 


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by pain 
throughout the range of flexion, and the equivalent of 
moderate incomplete paralysis of the sciatic nerve without 
limitation of extension, instability. 

2.  The veteran's left knee disability is manifested by pain 
throughout the range of flexion, and the equivalent of 
moderate incomplete paralysis of the sciatic nerve without 
limitation of extension, instability


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for the 
veteran's chondromalacia and complex regional pain syndrome 
of the right knee have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5259, 5260, 5261, 8520 (2006).

2.  The criteria for a 30 percent evaluation for the 
veteran's chondromalacia and complex regional pain syndrome 
of the left knee have been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5259, 5260, 5261, 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated August 2004, the RO informed the veteran of 
the evidence needed to substantiate the claim, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter told the 
veteran that he was to let VA know about any evidence or 
information that he thought would support his claim, and that 
he was responsible for supporting his claims with appropriate 
evidence.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal, service connection has been granted, 
hence the first three elements of Dingess notice are 
satisfied.  The veteran did not receive notice about the 
evidence needed to establish a rating or notice regarding an 
effective date.  The Board is denying an increased rating and 
no effective date is being set.  He is, therefore, not 
prejudiced by the lack of notice with regard to elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

There was a timing deficiency with the August 2004 letter, 
because it was provided after the initial evaluation of 
November 2002.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claims and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Additionally, the veteran underwent VA examinations in May 
2002, February 2004 and August 2005.  There has been no 
indication of a change in the disability since the most 
recent examination.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).  

Factual Background

The veteran underwent a VA joint examination in May 2002.  He 
presented in some distress, walked with his legs partially 
bent, and had a very stiff legged gait.  He could only 
straighten his legs to 60 degrees as he stated that he could 
not straighten them anymore because of pain in his knees.  In 
the supine position, the veteran would not let the examiner 
bend his knee more than 30 degrees because of pain.  The 
diagnosis was chondromalacia and diffuse regional patent 
syndrome in both legs possibly related to reflux sympathetic 
dystrophy.

Also in May 2002, the veteran presented to the MCV Hospitals 
and Physicians in Richmond, Virginia.  The diagnosis was 
chondromalacia of the knee.  

In February 2004 the veteran underwent a VA orthopedic 
examination.  The veteran presented with complaints of 
bilateral pain and decreased range of motion of the bilateral 
knees.  The examiner noted that the veteran denied any 
history of flare-ups with regards to the bilateral knees.  He 
did not wear braces or corrective shoes or use canes for this 
condition.  

The veteran had been unemployed since 2001 as he reported 
that he had stopped working secondary to his knee conditions.  
On examination, the veteran was able to sit down on the 
clinic examination table with his knees 90 degrees flexed and 
not have a significant amount of difficulty.  He was able to 
extend his knees to 0 degrees and flex them to 120 degrees, 
bilaterally.  

The knees were stable with the varus and valgus stressors to 
at least 130 degrees of flexion and negative anterior and 
posterior drawer testing at 30 and 90 degrees of flexion.  He 
had tenderness to palpitation along the medial joint line 
bilaterally but did not have a palpable McMurray's test.  He 
had no effusion in the knees bilaterally.  He had strength of 
the bilateral lower extremities of hip, knee, ankle, dorsi 
flexion and plantar flexion of 4/5 but the examiner was 
concerned about the true effort as the veteran had 
contraction of his flexors and extensors when trying to test 
his strength.  

The veteran was able to walk no further than one block 
without knee pain and was able to stand no further than 10 to 
15 minutes without pain.  He was unable to climb, run or jump 
and he was unable to squat secondary to pain.  X-rays showed 
no evidence of arthritis or other bony abnormalities.  The 
diagnosis was bilateral knee pain, chondromalacia patella 
with pain subjectively more so than based on his physical 
examination.  

The examiner believed that due to some of the knee 
complaints, the veteran might need some restrictions placed 
on his employability such as excessive squatting, stooping, 
or climbing and no excessive standing for long periods of 
time.  The examiner did feel that the veteran was gainfully 
employable.  

In August 2005 the veteran underwent a VA peripheral nerve 
examination.  The veteran reported difficulty bending or 
climbing stairs and that almost any type of exercise 
increased the pain.  The veteran reported severe restrictions 
in chores and shopping and that pain prevented him from 
exercising and doing any sports.  

The veteran had worked as an administrative assistant from 
February to May 2005 at an architectural firm, but left the 
position because he could not lift and do the walking part of 
the job.  Prior to this, he reported working in 2003 as a 
customer service representative, which required prolonged 
periods of sitting or walking.  The veteran stated that he 
had flare-ups 2 to 3 times a day that were severe.  

On examination, the veteran presented with a very slow gait 
and appeared antalgic.  He used a cane in his right hand.  
The veteran was able to place himself on the examination 
table with his knees at a 90 degree flexed position without 
being bothered.  He was able to actively and passively extend 
both knees to 0 degrees extension.  Flexion was extremely 
limited and active and passive motion of the right and left 
knee were 0 to 30 degrees with pain throughout movement.  

The veteran was not able to be fatigued due to pain.  
Palpitation on the patella area was slightly painful and he 
had mild pain with palpitation of the medial and lateral 
areas of both knees.  The veteran would not allow the 
examiner to apply any pressure and would not allow the 
examiner to use a reflex hammer to check the veteran's 
patellar reflex due to pain.  He had decreased strength to 
any resistance with his feet, knees and quadriceps.  He was 
unable to raise his leg off of the floor or stretcher for 
quadriceps testing as he stated that it was due to weakness.  
There were no effusions or swelling noted on the knee or 
ankle joints.  Sensory testing revealed normal sensation to 
vibration bilateral knees and ankles.  Strength testing on 
his lower extremities was 3/5.  All range of motion in the 
lower extremities produced increased pain at the start and 
then the pain returned to baseline at rest.

A September 2005 rheumatology consultation noted that there 
was no evidence of arthritis, synovitis or muscle atrophy on 
the examination.  The diagnosis was pain and hypesthesia of 
both knees and lower legs.

In October 2005 addendum, the VA examiner noted that bone 
scans were not suggestive of reflex sympathetic dystrophy 
(complex regional pain syndrome) and that knee x-rays in 
January 2005 were normal.  

Analysis

The RO rated the veteran's chondromalacia and complex 
regional pain syndrome as analogous to neuralgia.  

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2006).  Diagnostic 
Code 8720 for neuralgia of the sciatic nerve, provides a 20 
percent rating for moderate incomplete paralysis.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  As the veteran has a 20 
percent disability evaluation, he is in receipt of the 
maximum evaluation available for his service-connected 
complex regional pain syndrome rated analogous to peripheral 
neuralgia.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2006).

The August 2005 examination revealed no organic changes.  
Under Diagnostic Codes 8520 and 8620 a 40 percent rating is 
provided for moderately severe incomplete paralysis of the 
sciatic nerve.  The veteran's symptoms, however, consist of 
pain, as described in the criteria for neuralgia under 
38 C.F.R. § 4.124.  A moderately severe rating is, therefore 
not warranted.

Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation.  20 degrees 
of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to five degrees is evaluated as zero percent disabling.  38 
C.F.R. § 4.71a, Code 5261.

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.

The normal range of motion of the knee is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71a, 
Plate II.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 pertaining to additional functional disability due to 
pain, weakness, fatigability, incoordination, and flare ups 
are also for consideration.  See also DeLuca v. Brown, 8 Vet. 
App. at 206.

Additionally, because the veteran's right knee and left knee 
disorders are not manifested by ankylosis, recurrent 
subluxation or lateral instability, dislocation of the 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint, symptomatic removal of semilunar 
cartilage, or impairment of the tibia and fibula, or genu 
recurvatum, consideration of increased evaluations under the 
Diagnostic Codes pertaining to these disabilities is not 
warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 
5258, 5259, 5262, 5263.

While the August 2005 VA examiner noted that the veteran was 
able to actively and passively extend both knees to 0 degrees 
extension, he noted that flexion was extremely limited.  The 
veteran's active and passive motion of the right and left 
knee was 0 to 30 degrees which would warrant the current 20 
percent disability rating under Diagnostic Code 5260.  

The examiner noted however, that the veteran's active and 
passive motion had pain throughout movement as all range of 
motion in the lower extremities produced increased pain at 
the start and then the pain returned to baseline when at 
rest.  The examiner did not quantify the degree of additional 
limitation due to these findings.  Given the report of pain, 
it is reasonable to assume that there was additional 
limitation of motion due to these factors.  The Board 
therefore finds that the veteran demonstrated severe 
limitation of motion that warrants a maximum schedular rating 
of 30 percent under Diagnostic Code 5260.

Separate ratings for the neurologic and orthopedic 
manifestations of the knee disabilities are precluded under 
38 C.F.R. § 4.55(a) (2006).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that the service-connected left knee 
disorders have resulted in frequent periods of 
hospitalization.  

The veteran has not been recently hospitalized.  While the 
veteran has asserted that he could not work due to his knee 
disabilities (and his inferred claim for TDIU has been 
referred to the RO), the February 2004 VA examiner found that 
the veteran would be capable of employment consistent with 
his employment experience, albeit with restrictions.  The 30 
percent rating for each knee is intended to compensate for 
significant impairment in average employment.  38 C.F.R. 
§ 4.2 (2006).  The criteria for referral for consideration of 
an extraschedular rating are not met.


ORDER

Entitlement to a 30 percent evaluation for chondromalacia and 
complex regional pain syndrome of the right knee is granted.

Entitlement to a 30 percent evaluation for chondromalacia and 
complex regional pain syndrome of the left knee is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


